Mr. Justice Thompson delivered the opinion of the court. 8. Mines and minerals, § 191*—good faith of examiner as defense to action for death of miner. The good faith of a mine examiner in declaring a place in a mine to be safe is no defense to an action for the death of a miner due to the failure to mark a place dangerous, which was in fact unsafe. 9. Death, § 67*—measure of damages for death of miner. A verdict for $5,000 held not excessive for the death of a miner fifty-six years of age, in good health, who earned from $4 to $4.50 per day. Scholfield, J., took no part in the consideration of this case.